DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-15, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
This is claim now includes the subject matter of prior claim 3, which was indicated as containing allowable subject matter in the Office Action mailed 22 July 2021. To recap:
Claim 1
Yeh et al. (US 2019/0073976)
1. A touch display module comprising: 


a touch display panel, wherein:

the touch display panel is provided with a first pixel area comprising a first pixel and a second pixel area comprising a second pixel, wherein a resistor-capacitance (RC) load of the first pixel is not equal to an RC load of the second pixel;
Paragraph 43

the electrodes 80Y and 80X are shown in Fig. 15
the first electrode is electrically coupled with the second electrode via a first switch, a second switch, a first transmission line, and second transmission line of the touch display module when the touch display panel is operating in a display mode, wherein the first electrode and the second electrode are common electrodes.
Paragraph 73, but Yeh does not disclose that it is coupled via a first switch, a second switch, a first transmission line, and a second transmission line of the touch display module.
the first electrode is electrically insulated from the second electrode when the touch display panel is operating in a touch mode.
Paragraph 73


So although Yeh has a similar overall adjustment, Yeh does not disclose the specifics of how the first and electrode are coupled. This in combination with the other elements of the claim renders it allowable over the prior art of record.
Regarding claims 4-15:
They are dependent on claim 1.

They contain similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694